Citation Nr: 1138313	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-32 205	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for monoclonal gammopathy.

3.  Entitlement to service connection for a low back disorder, including osteoarthritis of the lumbar segment of the spine.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including as secondary to Type II Diabetes Mellitus and exposure to Agent Orange.

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the military from February 1969 to September 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Since it requires further development before being decided, the Board is remanding the claim for service connection for upper extremity peripheral neuropathy.  The remand of this claim to the RO will be via the Appeals Management Center (AMC) in Washington, DC.  However, the Board is going ahead and deciding the remaining claims.


FINDINGS OF FACT

1.  The Veteran has complained of chronic low back pain but, when seen in September 2006, he reported just a two-year history of this pain, meaning only since 2004 or thereabouts, so even he seemingly acknowledges it did not start until long after his military service, which ended in September 1970, so some 34 years before the onset of his low back pain.

2.  A contemporaneous magnetic resonance imaging (MRI) of his lumbar spine in October 2006 was normal, although a more recent February 2007 letter from J.M.P., M.D., of Concord Medical Center (a division of Summit Medical Group, PLLC) indicates he had been treating the Veteran over the past year, so since 2006, and that his health problems included osteoarthritis.  This was an apparent reference to osteoarthritis of the lumbar spine (low back) since, in response to a March 2007 RO letter concerning the generic listing of this condition ("osteoarthritis") on his February 2007 application for VA compensation benefits (VA Form 21-526), the Veteran indicated in an April 2007 statement in support of claim 
(VA Form 21-4138) that the osteoarthritis is in his back.

3.  But even assuming for the sake of argument he has osteoarthritis in his low back, this osteoarthritis and associated pain has not been attributed to his military service and has not been shown to date back to his service.  Indeed, to the contrary, according to the report of a December 2006 consultation by M.D.M., M.D. of Tennessee Cancer Specialist, PLLC (on referral from J.M.P., M.D.), the low back pain the Veteran experienced in 2006 was an acute exacerbation of the pain he had experienced since just 2004, and only following and as a result of some heavy lifting he had done after retiring from General Motors in Grand Rapids, Michigan, and moving to Knoxville, Tennessee.  He had done all the heavy lifting himself and had worked nonstop to get himself comfortably moved in.  And although he had continued to have some lower back pain at the time of that December 2006 consultation, he said that it actually seemed to be improved now that his heavy lifting had slowed down.

4.  A VA compensation examiner confirmed in April 2007 that the Veteran's hyperlipidemia is a complication of his diabetes, so the result of this 
service-connected disability, but hyperlipidemia is merely a laboratory finding and not considered a disease or disability under the applicable statutes and regulations for VA compensation purposes.

5.  That April 2007 VA compensation examiner also indicated, however, that although the Veteran's service-connected diabetes did not cause his hypertension, it nonetheless could be worsened by the diabetes as long-standing diabetes can eventually affect kidney function, with resulting aggravation of blood pressure and also an untoward effect on control of his blood pressure, which other records in the file confirm has indeed occurred in this particular instance.

6.  The Veteran's monoclonal gammopathy, on the other hand, is not shown by competent and credible evidence to be related to his military service, including either caused or made permanently worse by his service-connected diabetes.



CONCLUSIONS OF LAW

1.  The Veteran's low back pain, even if due to osteoarthritis, is not the result of disease or injury incurred in or aggravated by his active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Hyperlipidemia, though a complication of the service-connected diabetes, is not a ratable disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The Veteran's hypertension, however, is a ratable disability and is secondary to his service-connected diabetes.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

4.  But the monoclonal gammopathy was not incurred or aggravated in service and is not proximately due to, the result of, or aggravated by the service-connected diabetes.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether these claims have been properly developed for appellate review.  The Board will then address these claims on their underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March and May 2007, prior to initially adjudicating his claims in the May 2007 decision at issue in this appeal, so in the preferred sequence.  The letters, especially in combination, informed him of the evidence required to substantiate his claims for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence, as well as of the downstream disability rating and effective date elements of his claims.  So he has received all required VCAA notice.  Moreover, he has not alleged or shown that he has not.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error either in timing or content and, moreover, why this VCAA notice error is unduly prejudicial, meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), private medical records, and VA examination reports.  He had a VA compensation examination in April 2007 concerning his diabetes and any associated complications, including his claimed hypertension, hyperlipidemia, and monoclonal gammopathy.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The report of that examination, and the other evidence in the file, contains the findings needed to properly adjudicate these claims.  So another examination is not needed.

He was not provided a VA compensation examination concerning his claim for a low back disorder, including osteoarthritis of his lumbar spine.  According to the holding in McClendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  Waters v. Shinseki, 601 F. 3d. 1274 (Fed. Cir. 2010).

But here, although the Veteran is competent to say he has experienced persistent or recurrent symptoms of a low back disorder - namely, chronic pain, there is no indication this pain, even if due to osteoarthritis, is associated with his military service or dates back to his service.  To the contrary, as will be discussed, this pain, even by his admission, only dates back to 2004 or thereabouts, so started long after his military service ended, and he experienced an acute exacerbation of this pain in 2006 on account of an event (doing heaving lifting as part of his relocation from Michigan to Tennessee) that obviously was totally unrelated to his military service.

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  General Statutes and Regulations Governing Claims for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases like arthritis are considered chronic (permanent), per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Manifestations of the same condition at a later date, no matter how remote, are service connected unless clearly attributable to intercurrent causes or factors.

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue is medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection also may be granted on a secondary basis for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  This includes situations where a service-connected disability has aggravated, meaning chronically or permanently worsened, a non-service-connected condition, but in this latter instance the Veteran is only compensated for the degree of disability over and above that existing prior to the aggravation.  38 C.F.R. § 3.303(b); Allen v. Brown, 7 Vet. App. 439 (1995).

III.  Service Connection for a Low Back Disorder, Including Osteoarthritis of the Lumbar Spine with Associated Pain

The Veteran has complained of chronic low back pain, and his medical treatment records in the file show repeated references to this.  But when seen in September 2006, he reported just a two-year history of this pain, meaning only since 2004 or thereabouts, so even he seemingly acknowledges this pain did not start until long after his military service ended - indeed, not until some 34 years after the fact since his military service concluded in September 1970.  This tends to go against the notion that he has experienced continuous low back pain since service, i.e., continuity of symptomatology, because, by all indications, he only has since 2004 or thereabouts.

It further warrants mentioning that a contemporaneous MRI of his lumbar spine in October 2006 was normal.  Arthritis must be objectively confirmed by X-ray, so by radiographic means (see 38 C.F.R. § 4.71a, Diagnostic Code 5003), and that unremarkable MRI tends to refute the notion that he even has osteoarthritis in this claimed segment of his spine.  See also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.") 

However, a more recent February 2007 letter from J.M.P., M.D., of Concord Medical Center (a division of Summit Medical Group, PLLC) indicates he had been treating the Veteran over the past year, so since 2006, and that his health problems included osteoarthritis.  This was an apparent reference to osteoarthritis of the lumbar spine (low back) since, in response to a March 2007 RO letter concerning the generic listing of this condition ("osteoarthritis") on his February 2007 application for VA compensation benefits (VA Form 21-526), the Veteran indicated in an April 2007 statement in support of claim 
(VA Form 21-4138) that the osteoarthritis is in his back.

But even assuming for the sake of argument he has osteoarthritis in his low back, this osteoarthritis and associated pain has not been attributed to his military service or otherwise shown to date back to his service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


In fact, to the contrary, according to the report of a December 2006 consultation by M.D.M., M.D. of Tennessee Cancer Specialist, PLLC (on referral from J.M.P., M.D.), the low back pain the Veteran experienced in 2006 was an acute exacerbation of the pain he had experienced since just 2004, and only following and as a result of some heavy lifting he had done after retiring from General Motors in Grand Rapids, Michigan, and moving to Knoxville, Tennessee.  He had done all the heavy lifting himself and had worked nonstop to get himself comfortably moved in.  And although he had continued to have some lower back pain at the time of that December 2006 consultation, he said that it actually seemed to be improved now that his heavy lifting had slowed down.

The Veteran therefore has neither established continuity of symptomatology since service nor the requisite nexus or linkage between his current low back pain, again, even if due to osteoarthritis, and his military service.  There also is no indication he had osteoarthritis of his lumbar spine, certainly not to the required minimum compensable degree of at least 10-percent disabling, within the one-year presumptive period following his discharge from service - meaning by September 1971.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5242.  He made rather vague reference to symptoms referable to his low back when initially examined by VA for compensation purposes after service in May 1976, but they were in relation to a claimed renal (kidney) infection he said he had experienced in service.  And even some of his more recent treatment records suggest the source of his perceived low back pain is not, in actuality, a low back disorder per se, but possibly, instead, other factors such as this.

Consequently, the Board finds that the preponderance of the evidence is against this claim for service connection for a low back disorder and, as such, it must be denied.  38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


IV.  Service Connection for Hyperlipidemia

Private treatment records show the Veteran has been treated for hyperlipidemia since 2006.  Hyperlipidemia is a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglycerides and hypercholesterolemia (high cholesterol).  Dorland's Illustrated Medical Dictionary 795 (28th ed. 1994).  As such, this is a laboratory test result and not, in and of itself, a disability or injury for which service connection may be granted.  61 Fed. Reg. 20440, 20445 (May 7, 1996).  While hyperlipidemia may be evidence of underlying disability or may later cause disability, service connection may not be granted for a laboratory finding.  A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

And in this case the Veteran's hyperlipidemia has been linked to an underlying disability, namely, to his service-connected Type II Diabetes Mellitus.  A VA compensation examiner confirmed in April 2007 that the Veteran's hyperlipidemia is a complication of his diabetes, so the result of this 
service-connected disability.  But even so, because hyperlipidemia is merely a laboratory finding and not considered a disease or ratable disability under the applicable statutes and regulations for VA compensation purposes, there is no legal basis for granting this claim.  The Court has held that, in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

V.  Service Connection for Hypertension

The Veteran also attributes his hypertension to his already service-connected diabetes, but, unlike his hyperlipidemia, his hypertension is a ratable disability, as evidenced by the listing of this condition in VA's Rating Schedule at 38 U.S.C.A. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease (hypertension or isolated systolic hypertension).

Supporting medical evidence, not just lay opinion, generally is required to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  But there is indeed this necessary medical nexus evidence in this particular instance.

Private medical records show the Veteran has been diagnosed with hypertension at least since 2006, so there is no disputing he has hypertension.  Indeed, records show medication has been prescribed for treatment of it, as a means of trying to keep it under control, but not with complete success.  This is especially important to note because the April 2007 VA compensation examiner indicated that, although the Veteran's service-connected diabetes did not cause his hypertension (pointing out that diabetes is not an accepted cause of hypertension and that there is no text-book or literature support for any cause-and-effect relationship between these two conditions, although they often co-exist in many individuals in this Veteran's age group), the hypertension nonetheless could be worsened by the diabetes as long-standing diabetes can eventually affect kidney function, with resulting aggravation of blood pressure and also an untoward effect on control of his blood pressure.  This is significant because the other records in the file mentioned confirm this has indeed occurred in the case of this particular Veteran.

This claim therefore must be granted, certainly when all reasonable doubt concerning this is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

VI.  Service Connection for Monoclonal Gammopathy

The Veteran has not offered any supporting arguments regarding the etiology of this claimed condition, but specifically insofar as how or why it is related or attributable to his military service, such as by way of his already service-connected diabetes.  Monoclonal gammopathy of unknown significance is defined as any one of a group of disorders due to proliferation of a single clone of lymphoid or plasma cells and characterized by the presence of monoclonal immunoglobulin in serum or urine.  See Stedman's Medical Dictionary, 725 (27th ed. 2000).

The Veteran's STRs, however, show no complaints of, treatment for, or a diagnosis of this condition or any suggestions of it.  His military service, as mentioned, ended in September 1970.

Private medical records from since service include a November 2006 laboratory study that detected the presence of IgG monoclonal lambda protein.  A December 2006 report shows the Veteran underwent physical examination, at which time it was noted he had benign Monoclonal Gammopathy of Undetermined Significance (MGUS) and that malignant multiple myeloma needed to be ruled out.  He had no obvious signs of this disease and the examiner expected a benign case of MGUS.  He also noted that further testing would be carried out.  This examiner noted, as well, that he had considered the risk of progression of this disorder to multiple myeloma, which is near 1 percent chance per year.

Most significantly, this and the other evidence in the file does not suggest, let alone show, that the MGUS is related to the Veteran's military service or dates back to his service that ended many years ago.  The evidence, instead, shows that he was not diagnosed with MGUS until November 2006, so not until several years after separating from service and well beyond the presumptive period for presuming this condition was incurred in service, if potentially progressive to a type of malignant tumor of the type contemplated by 38 C.F.R. § 3.309(a).

This is not the type of condition that is readily amenable to mere lay diagnosis or probative comment on its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  So the Veteran's unsubstantiated lay testimony is insufficient to establish the required linkage between this claimed condition and his military service, including by way of his already service-connected Type II Diabetes Mellitus.

And since, for these reasons and bases, the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 C.F.R. § 3.102 .


ORDER

The claim for service connection for a low back disorder, including for osteoarthritis of the lumbar spine manifested by pain, is denied.

The claim for service connection for hyperlipidemia is denied.

But the claim for service connection for hypertension is granted, as secondary to (i.e., aggravated by) the already service-connected Type II Diabetes Mellitus.

Whereas the claim for service connection for MGUS also is denied.


REMAND

The Veteran also claims he has peripheral neuropathy as an additional complication of his service-connected Type II Diabetes Mellitus, which was presumably caused by his presumed exposure to Agent Orange in Vietnam.  So this claim for peripheral neuropathy, like the several others that were adjudicated earlier in this decision, is predicated on the theory of secondary service connection.  See again 38 C.F.R. § 3.310(a) and (b).

At the VA compensation examination in April 2007, there was no objective evidence of peripheral neuropathy, such as in the way of objective signs of sensory loss detected on sensory examination.  And this was despite the Veteran's subjective complaints of tingling and numbness in his hands and feet, which the VA examiner acknowledged could be suggestive of early diabetic neuropathy.  The VA examiner then went on to note, however, that the Veteran's primary care provider (PCP) would need to take care of this if these complaints persisted.

Also in the file is the report of a contemporaneous January 2007 consultation with the Veteran's PCP (J.M.P., M.D., of Concord Medical Center), indicating the numbness the Veteran had experienced in his hands and feet, usually at night, had resolved.

So there is at least some question as to whether the Veteran even has diabetic peripheral neuropathy, and he must first establish that he does or at least has since filing this claim for this to even be a valid claim because, if he does not, there is no consequent disability to relate or attribute to his military service - including, as he is alleging, by way of his already service-connected Type II Diabetes Mellitus.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

In a letter more recently received in August 2011, the Veteran indicated he is receiving treatment at the Knoxville, Tennessee VA Medical Center (VAMC).  He reported that he was advised by his VA treating physician that he should apply for benefits for his peripheral neuropathy.  He believes that evidence of diagnosed peripheral neuropathy is recorded in his VA records.  Therefore, before deciding this remaining claim, all additional VA treatment records need to be obtained since they may contain this required confirmation that he has peripheral neuropathy and that it is associated with his already service-connected Type II Diabetes Mellitus.  38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive knowledge and possession of these additional records since they were generated within VA's healthcare system, even if not actually in the file).


Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Have the Veteran update the list of the doctors and health care facilities that have treated him for his peripheral neuropathy.  Obtain any additional medical treatment records (that is, those not already in the file) he identifies.  These records should include, but are not limited to, those at the VAMC in Knoxville, Tennessee, which he says will confirm he has diabetic peripheral neuropathy.  

Enlist his assistance in obtaining these additional records, including by providing any necessary authorizations.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify him of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

2.  If any additionally obtained records confirm the Veteran has peripheral neuropathy, but do not indicate whether this neuropathy is a complication of his already service-connected Type II Diabetes Mellitus, then schedule another VA compensation examination for additional comment on this alleged correlation in terms of whether this possibility is very likely, as likely as not, or unlikely.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the underlying rationale of all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

*If this additional examination is necessary, the Veteran is hereby advised that his failure to report for this additional VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate this remaining claim for diabetic peripheral neuropathy in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


